EXHIBIT 10.29

 

RELOCATION MANAGEMENT AGREEMENT

 

This agreement is between Hologic, Inc. with a place of business at 35 Crosby
Drive Bedford, MA 01730 (herein the “Client”) and NRT New England Incorporated
D/B/A Coldwell Banker Residential Brokerage with its principal place of business
at 1601 Trapelo Road, Reservoir Place, Suite 24, Waltham, MA 02451 (herein
Coldwell Banker), effective as of this 1st day of December, 2004.

 

1. Terms and Conditions. This Agreement sets forth the terms and conditions
pursuant to which Coldwell Banker (and its subsidiaries, affiliates and selected
suppliers) will provide the services described in the Exhibits A attached hereto
and made a part hereof. Defined terms herein shall have the meanings as set
forth in the Exhibits A.

 

2. Services to Subsidiaries and Affiliates. Client will have the right to
authorize services for its subsidiaries, affiliates or other entities under this
Agreement, and Client will remain responsible under this Agreement for any such
services provided.

 

3. Assignment and Succession. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of the parties hereto.
Neither party may assign its rights hereunder without the written permission of
the other party; however, Coldwell Banker may assign its rights hereunder for
purposes of financing, which shall not affect the performance of its obligations
hereunder. Coldwell Banker will be responsible for providing the services
described herein throughout the term of this Agreement.

 

4. Independent Contractor. Coldwell Banker is an independent contractor and not
a partner, employee, agent, or joint venturer of the Client.

 

5. Tax Advice. Coldwell Banker is being retained to administer a relocation
program in accordance with the Client’s relocation policy. Coldwell Banker makes
no representations concerning the tax consequences of any transaction, or the
tax-effectiveness of any program, under this Agreement.

 

6. Notice. All notices under this Agreement shall be in writing and shall be
deemed to have been duly submitted when received by the respective party at the
address set forth below, or such other address as that party may specify to the
other by notice as provided herein:

 

Coldwell Banker Residential Brokerage of New England

1601 Trapelo Road

Reservoir Place, Suite 24

Waltham, MA 02451

Attention: Relocation/Corporate Services

 

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention: Vice President, Finance

 

7. Governing Law. The laws of the State of Massachusetts shall govern this
Agreement, and the parties agree that the state and federal courts located in
the State of Massachusetts shall have exclusive jurisdiction over any lawsuits
brought under this Agreement.

 

8. Attorney’s Fees. If either party brings an action to enforce the terms hereof
or declare the rights of the parties hereunder, the prevailing party as
determined by the court in any such action, on trial or appeal, shall be
entitled to recover from the other party the reasonable costs and attorney’s
fees incurred in connection with such action.



--------------------------------------------------------------------------------

9. Responsibilities of the Parties. (a) Coldwell Banker will be responsible for
providing its services under this Agreement in a commercially reasonable manner
and in accordance with all applicable federal, state, and local laws. Coldwell
Banker agrees to indemnify and hold the Client and its Employees harmless from
all claims, liability, losses, damages, expenses, and lawsuits (including
reasonable attorney’s fees) that may arise out of the breach of this Agreement,
the willful misconduct, or any negligent act or omission by Coldwell Banker, its
employees, agents, or selected suppliers, in the performance of its obligations
hereunder, except to the appropriate extent of any negligence on the part of the
Client, its employees, its agents, or suppliers chosen by the Client that do not
have a prior relationship with Coldwell Banker.

 

  (b) Client. Except to the proportionate extent of Coldwell Banker’s
responsibility described in (a) above, the Client agrees to indemnify, and hold
Coldwell Banker harmless from all claims, liability, losses, damages, expenses,
lawsuits, and costs of collection (including reasonable attorney’s fees) that
may arise out of any transaction or service performed under this Agreement and
any Exhibit, including without limitation, those arising from (i) encumbrances
upon title of a Home, (ii) defects in the physical or structural condition of
any home (including but not limited to, hazardous or toxic materials and gases),
(iii) fraud, deceit, failure to disclose, or misrepresentation by any person
receiving services hereunder, (iv) failure or inability of any person receiving
benefits hereunder to make a payment, adjustment, or repayment, to make a total
refund under the appropriate circumstances, or to fulfill any other obligation
to Coldwell Banker, or (v) inaccurate or untimely information provided by or
through the Client, its employees or its vendors.

 

  (c) The rights and responsibilities under this section shall survive the
termination of the Agreement. Each party shall be subrogated to the rights of
the other party upon performance of its obligations under this section.

 

10. Payment. Coldwell Banker’s fees, costs, expenses, or any other invoiced
amounts as set forth in any Exhibit, shall be paid within 30 days of the receipt
of the invoice. Payment of those portions of invoices not subject to disputes
shall not be withheld pending resolution of disputes as to other portions. The
Client agrees to pay a finance charge of 1.5% of the undisputed, unpaid amount
per month or fraction thereof (or the highest rate allowed by law, whichever is
lower). All monetary values herein are expressed in US Dollars.

 

11. Financial Condition. Coldwell Banker or its parent corporation, Cendant
Corporation, may perform periodic reviews of the Client’s financial condition to
evaluate the Client’s ability to perform its financial obligations under this
Agreement. This review is necessary in order for Cendant Corporation to continue
to fund employee home equity on behalf of the Client during the Home Sale
process, as well as paying van lines for employee household goods’ shipments in
advance of billing the Client. Based on the results of this review, Coldwell
Banker may, upon prior notice to the Client, temporarily suspend the provision
of services, including the execution of contracts of purchase or sale.

 

12. Mutual Cooperation. Coldwell Banker and the Client will cooperate to enable
each party to perform its obligations under this Agreement. Coldwell Banker has
relied on projections and assumptions made by the Client with respect to its
relocation program when determining the services and pricing structure to be
offered to the Client. Should these projections or assumptions change and
adversely affect the volume or character of the services to be provided by
Coldwell Banker, the parties agree to re-evaluate and re-negotiate, in good
faith, service fees and other provisions hereunder. Coldwell Banker may
introduce improved procedures and documents for the mutual benefit of both
parties that do not materially affect either party’s rights and obligations.

 

13. Audit of Records. Coldwell Banker will maintain complete records of all
transactions under this Agreement for a period of 2 years from the date on which
the service is rendered. Such records shall be available for audit by the Client
at the offices of Coldwell Banker during regular business hours upon reasonable
prior notice. Audits shall be subject to Coldwell Banker’s standard audit
guidelines (available upon request). Should the Client wish to deviate from
Coldwell Banker’s standard audit guidelines, additional costs may apply.



--------------------------------------------------------------------------------

14. Confidentiality. The Client and Coldwell Banker understand that each will
deliver to the other confidential and proprietary information in performing
under this Agreement, and each agrees to keep confidential all information
received by it hereunder and treat it as it would treat its own confidential and
proprietary information. Each party agrees that it will not show, nor permit to
be shown, any copies of, or terms and conditions of, this Agreement or any
subsequent agreements between the parties to any third party without the prior
approval of the other party, unless required by law.

 

15. Termination. (a) Either party may terminate this Agreement for convenience
upon written notice to the other party, which termination shall be effective:
(i) sixty [60] days after the date on which notice of termination is mailed, or
(ii) on any later date stated in the notice. (“Termination Date”) If either
party terminates the Agreement for convenience, Coldwell Banker will complete
all services still in process at the effective termination date, unless
otherwise directed by the Client.

 

  (b) Either party may terminate this Agreement for cause upon written notice to
the other party, which termination shall be effective immediately: (i) upon
either party’s breach of the terms of this Agreement, including the Client’s
failure to pay any and all undisputed invoices which remain in arrears despite
written request for payment, or (ii) upon either party’s determination that the
other party’s financial condition has deteriorated, or may deteriorate, such
that its ability to perform under this Agreement may be delayed or adversely
affected (“Termination Date”). If the Agreement is terminated for cause,
Coldwell Banker will not be obligated to complete services in process, make any
Offers to the Client’s Employees, or purchase any Homes of Employees for which
Coldwell Banker has made an Offer and Acceptance has not occurred.

 

  (c) Except as otherwise mutually agreed, after notice of termination is given
by either party, the Client or its designee will purchase all Inventory Homes.
Coldwell Banker will be paid any equity payments and equity loans in addition to
its Direct Expenses incurred and the fee for Appraised Value Sales or Special
Homes, as appropriate, for each Home. Such purchase of Inventory Homes by the
Client will occur prior to the Termination Date if the Agreement was terminated
for convenience in accordance with (a) above, or within 5 days of the
Termination Date if the Agreement was terminated for cause in accordance with
(b) above.

 

  (d) All obligations of one party to the other existing as of the Termination
Date shall survive the termination of this Agreement.

 

16. Entire Agreement. This Agreement, together with any Exhibits, constitutes
the entire agreement between the parties hereto and supersedes all prior
understandings and agreements, written or oral, with respect to the services
contemplated hereunder. This Agreement may be amended or modified, (including
the addition of services outside the scope and intent of this Agreement, or a
waiver of any provision of this Agreement), only by writing signed by both
parties hereto. The waiver or the failure to insist upon the strict performance
of any provision of this Agreement by either party shall not be construed as a
waiver or relinquishment of the right to rely upon such provision on any future
occasion. In the event that any provision of this Agreement or any Exhibit shall
be held invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other provision(s) hereof and the affected
provision shall be curtailed and limited only to the extent necessary to bring
such provision within the legal requirements, and this Agreement, as so
modified, shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.



--------------------------------------------------------------------------------

HOLOGIC, INC.  

COLDWELL BANKER RESIDENTIAL

BROKERAGE OF NEW ENGLAND

/s/ Glenn P. Muir

--------------------------------------------------------------------------------

 

/s/ Lynn King

--------------------------------------------------------------------------------

Name: Glenn P. Muir   Name: Lynn King

Title: Executive Vice President and Chief Financial

Officer

  Title: Sr. VP Corporate Services

Its Authorized Signatory

  Its Authorized Signatory

 

EXHIBIT A

SERVICES AND PROCEDURES: DOMESTIC UNITED STATES

 

I. Definitions

 

The following terms shall have the meanings as set forth below throughout the
Agreement:

 

“Acceptance” shall mean submission by the employee of a written acceptance of
Coldwell Banker’s Offer to purchase the Employee’s Home, together with all
documents (properly completed, signed and notarized) required by Coldwell
Banker, within sixty (60) days of Coldwell Banker’s Offer or five (5) days in
the case of a Buyer Value Option Sale. The Offer shall be binding on Coldwell
Banker only when all other required information and documents are received by
Coldwell Banker (or its representative, as appropriate) and approved by Coldwell
Banker.

 

“Amended Value Sale” shall mean the sale of a Home by an Employee to Coldwell
Banker at a price equal to a bona fide third-party that is (i) higher than the
Appraised Value or (ii) acceptable to the Employee, and approved by Coldwell
Banker (the “Amended Value”).

 

“Appraised Value” shall mean the average of two (2) independent appraisals from
a list of appraisers provided by Coldwell Banker. If the two appraisals vary by
more than seven (7) percent of the higher of the two appraisals then a third
independent appraisal shall be ordered and the Appraised Value shall be computed
by averaging the two closest appraisals. If the three appraisals are equidistant
from each other, the Appraised Value shall be computed by averaging all three
appraisals.

 

“Appraised Value Sale” shall mean the sale of a Home by the Employee to Coldwell
Banker at a price equal to the Home’s Appraised Value.

 

“Assigned Sale” shall mean assignment by the Employee to Coldwell Banker of an
executed third party contract for the sale of the Employee’s Home.

 

“Authorization” shall mean the Client’s direction in writing or electronically
that an Employee is eligible to receive services under this Agreement.

 

“Buyer Value Option Sale” shall mean the sale of a Home by an Employee to
Coldwell Banker at a price equal to a bona fide third-party offer that is
acceptable to the Employee and approved by Coldwell Banker.



--------------------------------------------------------------------------------

“Cancellation” shall mean the withdrawal by the Client of a bona fide
authorization.

 

“Direct Expenses” means expenses in connection with the purchase and sale of a
Residence including, but not limited to: appraisals, inspections, title work,
periodic physical inspections of the Residence, repairs and maintenance,
liability and hazard insurance, utilities, mortgage payments, taxes, association
fees, insurance, real estate broker commissions, closing services, loss on
resale of Residence, and any other third-party charges directly attributable to
specific Residences. It also means any reasonable out-of-pocket charges or
expenses Coldwell Banker or the Designated Representative incurs in connection
with assisting an Employee and members of the Employee’s household in relocating
to the Destination City, including, but not limited to, third-party service
provider charges and fees, mailing expenses in excess of two (2) overnight
packages, toll charges, application fees and any other incidental expenses
incurred on Employee’s behalf. Such Direct Expenses will be billed to Company as
a pass-through charge with supporting documentation attached.

 

“Employee” shall mean any individual designated by the Client to receive
services, or for Home Sale Services, also any other person to the extent that
such a person has an interest in the Home of the designated individual.

 

“Equity Payment” shall mean payment of the Employee’s equity in the Home by
Coldwell Banker.

 

“Expiration” shall mean the rejection of the Appraised Value Offer by an
Employee, or the failure of the Employee to submit to Coldwell Banker all
required documentation necessary to purchase the Home prior to the time frame
described in the Offer.

 

“Home” shall mean improved real estate: (i) which is owned and used by an
Employee as a principal year-round one or two family residence, including
condominiums but excluding cooperative housing and mobile homes; (ii) which
contains acreage within the norm and zoning limits for the locale or
neighborhood; (iii) with respect to which insurance is available at standard
rates for normal hazards of fire and extended coverage; (iv) with respect to
which any leases can be terminated by Coldwell Banker with no more than sixty
(60) days’ notice to the tenant; (v) whose value, as determined hereunder, falls
between Seventy-Five Thousand Dollars ($75,000) and One and a Half Million
Dollars ($1,500,000); (vi) which is not situated on or near a landfill, and does
not contain any hazardous or toxic materials or gases, including but not limited
to asbestos, lead paint, mold, or radon gas, in excess of governmental
guidelines, if any; (vii) which is not sided by synthetic stucco products
(commonly known as EIFS); (viii) in which the Employee has marketable title; and
(ix) with respect to which mortgage financing is available at standard rates.

 

“Inventory Period” shall commence on the day that Coldwell Banker signs a
contract of sale to purchase an Employee’s Home or the Employee vacates the
Home, whichever comes later, and shall end on the day that Coldwell Banker
closes the resale of such Home to a third-party purchaser. During the Inventory
Period, a Home shall be an “Inventory Home”.

 

“Offer” shall mean a written offer from Coldwell Banker to the Employee to
purchase the Employee’s Home.

 

“Special Home” shall mean improved real estate that (i) does not fit one or more
of the characteristics set forth in the definition of “Home” above, (ii)
involves special considerations or requires material deviations from procedures
set forth in this Agreement. In the Coldwell Banker agrees to handle a Special
Home, Coldwell Banker will provide services in accordance with the terms,
conditions and Special Home pricing set forth herein, or as otherwise agreed in
writing.

 

“Vacate Date” shall mean the date on which the Employee vacates the Home, which
date shall be within sixty (60) days of Acceptance. Upon Acceptance the Employee
will notify Coldwell Banker in writing of the Vacate Date.



--------------------------------------------------------------------------------

II. Policy Counseling and Relocation Accounting

 

A. Policy Counseling. Coldwell Banker will provide appropriate oral and written
communication to Employees and their families regarding the Client’s relocation
policy, including applicable administrative procedures and assistance with the
resolution of problems related to the relocation process. In connection
therewith, Coldwell Banker will provide assistance and consultation to the
Client in the review of policy exceptions.

 

B. Relocation Accounting. When requested additionally by the Client, Coldwell
Banker (or its designated service partner) will track and/or pay agreed upon
Client’s relocation expenses, calculate tax assistance (gross up) and/or
withholding taxes in accordance with Coldwell Banker’s automated tax calculation
capabilities, provide annual reporting on such expenses to the Employee and
provide annual, quarterly or monthly reporting to the Client’s payroll and
accounting departments using Coldwell Banker’s standard payroll and accounting
report formats. Reporting in a customized format, at more frequent intervals or
to multiple payroll locations may be provided upon request and an additional fee
may be charged. Supporting documentation (expense reports, supplier invoices)
shall be retained in Coldwell Banker’s files (or its designated service
partner’s), and shall be available for Client audit, pursuant to section titled
“Audit of Records” of this Agreement. Except to the proportionate extent caused
by Coldwell Banker’s negligence or willful misconduct, Coldwell Banker assumes
no responsibility for penalties or consequential, indirect, or incidental
damages (including lost profits) arising out of its performance of relocation
accounting functions on behalf of the Client.

 

III. Home Sale Services

 

A. Marketing Assistance. Coldwell Banker will assist the Employee in marketing
the Home by providing counseling and direction on the Client’s relocation policy
and, with the advice of a local real estate broker/agent, on the listing price,
sales strategies, corrective maintenance, etc., and in responding to any offers
received in order to maximize the price received by the Employee. The Employee
is not obligated to use any real estate broker recommended by Coldwell Banker
and can request that Coldwell Banker refer the Employee to any broker of the
Employee’s choice meeting Coldwell Banker’s qualification criteria.

 

B. Home Sale Services. Coldwell Banker will support the sale of the Employee’s
Home in accordance with the following procedures:

 

  (1) Buyer Value Option Sale. If the Employee locates a buyer for the Home,
Coldwell Banker will purchase the Home from the Employee at the price offered by
the buyer and then sell the Home to the buyer at that same price. Should the
sale to the third-party fail to close, Coldwell Banker will take the Home into
its inventory at the third-party offer value.

 

  (2) Amended Value Sale. If during the Acceptance Period the Employee locates a
buyer for the Home and has neither executed a binder, contract, or other
agreement with that buyer nor accepted any payment in connection therewith,
Coldwell Banker will purchase the Home from the Employee at the price offered by
the buyer and then sell the Home to the buyer at that same price. Should the
sale to the buyer fail to close, Coldwell Banker will take the Home into its
inventory at the Amended Value purchase price.

 

  (3) Appraised Value Sale. If the Employee is unsuccessful in selling the Home
during the Acceptance Period, Coldwell Banker will purchase the Employee’s Home
at the Appraised Value and will use its best efforts to sell the Home at the
most advantageous price and terms.

 

  (4)

Equity Advance Loan. Coldwell Banker will process and disburse an Employee’s
equity advance in accordance with the Client’s employee relocation policy.
Coldwell Banker will be repaid from the proceeds of the sale of an Employee’s
Home. The Sarbanes-Oxley Act of 2002 (the “Act”) prohibits loans by publicly
traded companies (including equity loans) to any of its directors or executive
officers



--------------------------------------------------------------------------------

(as defined in the Securities and Exchange Act of 1934 and the regulations
thereunder). If Client is subject to the provisions of the Act, the Client
agrees that no equity loan which it authorizes under this Agreement will violate
the Act. In addition, if the Client is subject to the provisions of the Act, the
Client agrees to indicate on any authorization for any such director or
executive officer “EXECUTIVE OFFICER—NO LOANS AUTHORIZED”.

 

  (5) Final Equity Payment. Coldwell Banker will pay the balance of any unpaid
Equity to the Employee after the Employee vacates the Home in accordance with
the Client’s employee relocation policy.

 

C. Sale of the Home by the Employee. Nothing in this Agreement is intended to be
deemed as a guarantee by Coldwell Banker that the Employee will successfully
sell the Home within a specific period of time at a particular price, it being
expressly understood that Coldwell Banker’s services are designed and intended
to assist the Employee in complying with the Client’s relocation policy, and
with the advice of a local real estate broker/agent, in developing and
implementing an objective marketing strategy for selling the Home.

 

IV. Mortgage Services

 

When the Client determines that an Employee is eligible for mortgage assistance,
Coldwell Banker will offer the services without obligation of an affiliated
company, NEMOVES Mortgage Corporation (“NEMOVES Mortgage”) or a Coldwell Banker
preferred lender, to provide Employees of the Client with mortgage assistance
services as follows:

 

A. Authorization. Upon Authorization to NEMOVES Mortgage (with a copy to
Coldwell Banker), NEMOVES Mortgage will offer mortgage assistance to the
eligible employee.

 

B. Approval. Upon completion of its review of the Employee’s mortgage
application and other documentation, NEMOVES Mortgage will make a determination
whether a mortgage loan should be made to the Employee (and any co-borrower); if
the loan is granted, the loan amount, duration, interest rate and other terms
and conditions governing such loan shall be communicated to the Employee. Final
approval of the mortgage loan shall be at the sole discretion of NEMOVES
Mortgage in compliance with its mortgage loan policies.

 

C. Mortgage Loan Closing. If the Employee (and any co-borrower) has successfully
fulfilled all of the obligations with respect to the mortgage loan application
and commitment procedure, NEMOVES Mortgage will arrange for the closing of the
loan. The Employee (and any co-borrower) will execute all instruments, including
but not limited to the mortgage instrument, mortgage or promissory note, or
similar documents, and will pay any fees and closing costs required by NEMOVES
Mortgage.

 

D. Direct Bill. If the Client has elected to participate in NEMOVES Mortgage
Direct Bill program, then at time of closing NEMOVES Mortgage will pay on behalf
of the Employee all reimbursable closing costs described in the Client’s current
benefit policy, which shall be supplied to NEMOVES Mortgage. This arrangement
shall be administered by NEMOVES Mortgage only if the Employee obtains a
mortgage through NEMOVES Mortgage.

 

V. Moving Services

 

A. Procedures

 

Coldwell Banker (and/or its move management service provider) will facilitate
shipment of the Employee’s household goods by: counseling the Employee on the
procedures and benefits of the program; selecting a qualified carrier with which
Coldwell Banker has a relationship; booking the move; coordinating the packing,
loading, pick-up, storage, and delivery, as appropriate, of the Employee’s
household goods; and



--------------------------------------------------------------------------------

assisting the Employee in filing and resolving any claims resulting from damage
in transit. Upon completion of the move, Coldwell Banker will manage the audit
and payment of the carrier’s invoice. As a registered moving broker, Coldwell
Banker may receive commissions in connection with the procuring of moving
services.

 

B. Insurance

 

  (1) Domestic Shipments

 

Interstate: Defined as any shipment that moves via a household goods
tractor-trailer and crosses a state border. This includes moves to and from
Canada to the U.S. mainland. Coldwell Banker will provide at no cost to Client,
up to $100,000 of replacement value insurance including pairs and sets,
mechanical & electrical malfunction, and Acts of God coverage on each interstate
shipment based on valuation of $10.00 per pound or as identified on the Valued
Inventory form. employee (or Client on behalf of Employee) may purchase
additional coverage in excess of $100,000 for the rate of $100 plus $3.50 per
every $1000 of value.

 

Interstate Storage-in-Transit: Coldwell Banker will provide replacement value
insurance coverage with a $100,000 limit for up to 12 months at no additional
cost. If additional coverage has been purchased, the goods will be covered for
the agreed upon value for up to 12 months.

 

Intrastate: Defined as any shipment that moves within a state border. (Applies
to Regulated states only.) Coldwell Banker will obtain insurance and charge
Client per the schedule below. This coverage will be zero deductible and include
pairs and sets, mechanical & electrical malfunction, and Acts of God coverage
based on a valuation of $10.00 per pound or as identified on the Valued
Inventory form.

 

Employee (or Client on behalf of Employee) may purchase additional coverage in
excess of $100,000 for the rate of $100 plus $3.50 per every $1000 of value.

 

For Example:

$150,000

   -    $475

$150,000+

   -    $475 plus excess

 

Intrastate Storage-in-Transit: Coldwell Banker will provide replacement value
insurance coverage with a $100,000 limit for up to 12 months at no additional
cost. If additional coverage has been purchased, the goods will be covered for
the agreed upon value for up to 12 months.

 

Long Term Storage: Coldwell Banker will charge the Client $1.80 per $1000
valuation per 30 days. This coverage will be zero deductible and include pairs
and sets, mechanical & electrical malfunction, identified on the Valued
Inventory form on each shipment. Charges will commence the day the shipment is
placed into long-term storage.

 

  (2) International Shipments

 

Coldwell Banker will obtain full replacement value insurance with zero
deductible, including pairs and sets, mechanical & electrical malfunction, and
Acts of God coverage for the benefit of Client at the rate of $30.00 per
$1000.00 valuation, based on a minimum valuation of $12.00 per pound or as
identified on the Valued Inventory form. Cost for storage is based on weight of
shipment and the initial premium covers the goods for up to six months in
approved warehouse storage. Storage after initial six months will be billed at
$2.00 per $1000 of valuation. International shipments are defined as any
household goods that are moved via air or ocean shipment (includes moves to and
from Hawaii – U.S. mainland and Alaska – U.S. mainland).



--------------------------------------------------------------------------------

Coldwell Banker does not assume any liability for loss and damage to household
goods shipped or stored pursuant to this Agreement.

 

VI. Fees

 

A. Service Fees. The Client will pay Coldwell Banker the service fees as stated
below, plus Direct Expenses. Coldwell Banker may also receive a referral fee, or
like payment from its suppliers in connection with services performed.

 

(1)        HomeSale Services            

(a)    

 

AppraisedValue Sales (Guaranteed Buy Out)

     $3,295.00 or One Percent (1%) of the appraised value, whichever is greater.
    

(b)    

 

Amendedand Buyer Value Option Sales

     $2,595.00 or One-half of One Percent (1/2%) of the purchase price,
whichever is greater.     

(c)    

 

SpecialHomes

     $3,695.00



--------------------------------------------------------------------------------

     (d)       Funding and Direct Expenses for Home Sale and Shipment of
Household Goods     

Prime Rate plus one (1%) percent – CBRB will make all
disbursements of Employee home sale expenses, on
behalf of the Client, and will invoice the Client for all
disbursements and payments, together with interest on
such amounts at the Prime Rate plus 1% as quoted by the
Wall Street Journal, at the time of disbursement, and
compounded monthly.

 

Invoicing Procedures:

 

Home Sale – Coldwell Banker will invoice the Client for
all home sale expenses after the Home closes with the
third-party buyer.

 

Shipment of Household Goods – Coldwell Banker will
invoice the Client for HHG expenses after the van line
has submitted the invoice/s and the invoice/s has been
audited.

    

(e)    

  Equity Advance Loan      One (1%) percent above prime per Loan Equity Advance
– equity disbursement paid to the Employee prior to Home closing by CBRB on
behalf of the Client.      (f)   Final Equity Loan     

One (1%) percent above prime

Final Equity – equity disbursement paid to the Employee by CBRB on behalf of
Client.

     (g)   Home Sale Cancellations      $295.00 – Company has cancelled
relocation after home sale process has been initiated.      (h)   Home Sale
Expirations      $495.00 – Charged when Employee refuses GBO offer when
marketing period expires. (2)    Destination Services             (a)  
Candidate Area Tour      $300.00 – Candidate for employment is toured through
various communities and shown representative housing to assist in understanding
lifestyle and housing choices in the new area.      (b)   Rental Assistance     
$500.00 – (One day service) consultation with Employee, research and make
appointments to show rental options, escort Employee to each property, assist
with lease negotiations.



--------------------------------------------------------------------------------

(3)    Destination Service International   $1,600.00 – (Two days, 12 hours)
Assist international Employees with settling in services. This two-day service
is individualized to meet the needs of the transferee. It can include rental
search and tour, rental furniture selection, visit to social security office to
obtain card, to the bank to open a checking account, school visitations, etc.

 

VII. Billings, Funding and Reporting

 

A. Billings

 

  (1) Direct Expenses. Coldwell Banker will invoice, and the Client will pay,
all Direct Expenses incurred by Coldwell Banker during the performance of this
Agreement. Direct Expenses are defined as follows: all costs which are
attributable to the provision of service to an Employee, including but not
limited to, appraisals, broker’s market analyses (“BMA”) and inspections,
brokerage commissions, title and title search fees, transfer taxes, equity
payments, mortgage payoff, mortgage interest (or interest on the mortgage payoff
at the mortgage interest rate), insurance premiums, property taxes, overnight
delivery charges, postage, wire transfer fees, utilities, loss on resale, buyer
incentive costs, real estate closing costs, fees charged by local home finding
or rental providers, including costs of tours and finder’s fees, and all costs
incurred by Coldwell Banker in handling and moving an Employee’s goods,
including but not limited to packing, transporting, storing, and unpacking. The
cost of improvements, cost of removal and mitigation of hazardous materials or
gases (such as asbestos, lead paint, radon, gas, or urea formaldehyde insulation
and replacement with suitable replacement materials), repair and maintenance
costs with an aggregate of more than One Thousand Dollars ($1,000.00) may be
made by Coldwell Banker only with the prior consent of the Company.

 

  (2) Home Sale Billings. Coldwell Banker will invoice, and the Client will pay,
the following amounts:

 

  (a) Advance Billing. For Appraised Value Sales, Amended Value Sales, Buyer
Value Option Sales that fail to close, and homes which are Special Homes, a
billing equal to ten percent (10%), of the Appraised Value or sale price, if
appropriate, of all Homes for which Coldwell Banker has issued an Offer and
taken into inventory, as an advance against Coldwell Banker’s management fee
and/or Direct Expenses, plus an additional eight percent (8%) of Appraised Value
or sales price, if appropriate, after the Home is in inventory 180 days and
every 180 days thereafter. If the Client requests that Coldwell Banker pay an
Employee an amount in excess of the Appraised Value, Amended Value, or Assigned
Sale Price, the Client will also advance to Coldwell Banker an amount equal to
that excess.

 

  (b) Final Billing. A billing on each Home closed, showing the appropriate fee
due Coldwell Banker as stated above, all Direct Expenses with regard to that
Home, and a reconciliation of advances or amounts paid by the Client with regard
to that Home, resulting in a credit due the Client or a payment due Coldwell
Banker. Any net resale gains shall be a credit to the Client and any proceeds of
the sale of Homes may be applied against Coldwell Banker’s fees and Direct
Expenses.

 

  (c) Miscellaneous. A billing for any other costs reasonably incurred by
Coldwell Banker at the Client’s request or subsequent to the final billing.



--------------------------------------------------------------------------------

B. Funding

 

Except as otherwise provided herein, Coldwell Banker will make all disbursements
of Home Sale expenses using Coldwell Banker’s funds. Coldwell Banker will
invoice the Client for all disbursements and payments, together with interest on
such amounts at the Prime Rate plus one (1%) percent as quoted by the Wall
Street Journal, at the time of disbursement, and compounded monthly. Interest on
disbursements of expenses will accrue from the time of disbursement and compound
monthly until payment by the Client.

 

C. Reporting

 

Coldwell Banker may provide to the Client several monthly reports in Coldwell
Banker’s standard format.



--------------------------------------------------------------------------------

Addendum to Relocation Management Agreement

 

January 27, 2005

 

Mr. Dave Brady

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

 

Dear Dave,

 

This letter certifies that Hologic, Inc. has entered into a Relocation
Management Agreement with Coldwell Banker Residential Brokerage and, with regard
to Roberto Cascella, is providing an Appraised Value Sale relocation program.

 

Sincerely,

 

/s/ Margy Ikenberry,

--------------------------------------------------------------------------------

Margy Ikenberry, CRP

Vice President of Client Services

Coldwell Banker Residential Brokerage

Relocation Services Division